               Case 2:21-cv-00072-RSL Document 12 Filed 03/10/21 Page 1 of 3



 1

 2

 3

 4

 5

 6
                            UNITED STATES DISTRICT COURT
 7
                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     RACHEL RUSK, individually; and, ANDREW
 9
     MOORE, individually,                   No. 2:21-CV-0072 RSL
10
                                           Plaintiffs, STIPULATION AND ORDER OF REMAND
11
                          vs.
12

13 SAFECO INSURANCE COMPANY OF
   ILLINOIS, a foreign insurer,
14

15                                       Defendant.

16
                                           STIPULATION
17

18          The parties, by and through their respective counsel of record hereby stipulate that this

19 matter should be remanded to the Superior Court of Washington for King County, Case No.

20 20-2-18023-8 KNT, with each party to pay their respective attorney’s fees and costs.

21          By entering into this stipulation, neither the plaintiffs nor the defendant waive their
22
     respective positions and rights with respect to whether this Court has diversity jurisdiction
23
     over this dispute.
24
     //
25

26

     STIPULATION AND ORDER OF REMAND                                              901 FIFTH AVENUE, SUITE 1700
     (Cause No. 2:21-CV-0072 RSL) – 1                                             SEATTLE, WASHINGTON 98164
                                                                                     TELEPHONE: (206) 623-4100
                                                                                        FAX: (206) 623-9273
             Case 2:21-cv-00072-RSL Document 12 Filed 03/10/21 Page 2 of 3



 1         It is so stipulated this 9 day of March, 2021.
 2                                            WILSON SMITH COCHRAN DICKERSON
 3
                                              By: s/
 4                                                s/
                                                  John M. Silk, WSBA No. 15035
 5
                                                  Christopher Pierce-Wright, WSBA No. 52815
 6                                                901 Fifth Avenue, Suite 1700
                                                  Seattle, WA 98164
 7                                                P: (206) 623-4100 / F: (206) 623-9273
 8                                                silk@wscd.com
                                                  pierce-wright@wscd.com
 9                                                Attorneys for Defendant
10
                                              ANDREWS SKINNER, P.S.
11
                                              By:
12
                                                    Shane M. Moriarty, WSBA No. 46938
13                                                  HARDWICK & PENDERGAST, P.S.
                                                    555 South Rendton Village Place, Suite 640
14                                                  Renton, WA 98057
                                                    P: (425) 228-3860
15
                                                    shane@hardwickpendergast.com
16                                                  Attorney for Plaintiffs

17

18

19

20

21

22

23

24

25

26

     STIPULATION AND ORDER OF REMAND                                             901 FIFTH AVENUE, SUITE 1700
     (Cause No. 2:21-CV-0072 RSL) – 2                                            SEATTLE, WASHINGTON 98164
                                                                                    TELEPHONE: (206) 623-4100
                                                                                       FAX: (206) 623-9273
              Case 2:21-cv-00072-RSL Document 12 Filed 03/10/21 Page 3 of 3



 1                                              ORDER
 2          Based on the foregoing stipulation of the parties, it is therefore ordered that this action
 3
     is hereby remanded to the Superior Court of Washington for King County, Case No. 20-2-
 4
     18023-8 KNT, with each party to pay their respective attorney’s fees and costs.
 5

 6

 7          Dated this 10th day of March, 2021.

 8
                                                            The Honorable Robert S. Lasnik
 9
                                                            United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATION AND ORDER OF REMAND                                               901 FIFTH AVENUE, SUITE 1700
     (Cause No. 2:21-CV-0072 RSL) – 3                                              SEATTLE, WASHINGTON 98164
                                                                                      TELEPHONE: (206) 623-4100
                                                                                         FAX: (206) 623-9273
